            Case 1:19-cr-00373-PGG Document 32 Filed 08/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                    :

vs.                                         :              19 Cr. 373 (PGG)

MICHAEL AVENATTI,                           :

            Defendant.             :
___________________________________


                    DECLARATION OF SCOTT A. SREBNICK, ESQ.,
                     IN SUPPORT OF DEFENDANT AVENATTI’S
                       MOTION FOR BILL OF PARTICULARS

       I, Scott A. Srebnick, Esq., pursuant to 28 U.S.C. §1746, declare under penalty of perjury

that the following is true and correct to the best of my knowledge and belief:

       1.       I am a member of the law firm of Scott A. Srebnick, P.A., co-counsel for

Defendant Michael Avenatti in this case. I submit this Declaration, pursuant to Local Rule

16.1, in connection with Mr. Avenatti’s motion for bill of particulars, filed contemporaneously

herewith.

       2.       On or about July 15, 2019, I e-mailed a letter to government counsel asking

whether the government would be willing “to identify the ‘others known and unknown’ – other

than Mr. Geragos – who allegedly conspired with Mr. Avenatti, if there indeed are any such

individuals.”

       3.       I had additional e-mail exchanges regarding this matter with the government on

July 24, July 26, and July 30, in an effort to reach agreement on this request.




                                                1
            Case 1:19-cr-00373-PGG Document 32 Filed 08/16/19 Page 2 of 2



       4.       I certify that a good faith effort was made to resolve by agreement the issues

raised by the motion without the intervention of the Court, but the parties have been unable to

reach agreement.

Dated: August 16, 2019


                                            By:    /s/Scott A. Srebnick
                                                   Scott A. Srebnick, P.A.
                                                   201 South Biscayne Boulevard, #1210
                                                   Miami, FL 33131
                                                   Telephone: (305) 285-9019
                                                   Facsimile: (305) 377-9937
                                                   E-Mail: Scott@srebnicklaw.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.

                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick




                                               2
